Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This Office Action is in response to applicant’s response filed on June 3, 2021, under which claims 1-13 are pending and under consideration.

Response to Arguments
	Applicant’s amendments have overcome the previous rejection under § 112(b) for indefiniteness. Therefore, the § 112b rejection has been withdrawn.
	Applicant’s arguments directed to the § 101 rejection and the prior art rejections have been fully considered, but they are not deemed to be persuasive for the reasons discussed below. 
Rejections under 35 U.S.C. § 101
With respect to the Step 2A analysis, applicant argues that the bottom part of claim 1 (“generate disclosure information…”) recites a particular way to generate disclosure information that integrates a judicial exception into a practical application. Applicant’s response states that “the claimed features recite a particular way to generate disclosure information” (applicant’s response, page 10), and later reiterates this point by stating that “the claimed implementation is specific and would not monopolize any method which generates disclosure information” (applicant’s response, page 11). 
The Examiner respectfully disagrees. In general, the limitation in question does not recite a specific technical method for generating disclosure information. Indeed, the bottom part of on the basis of the context information of the users included in the group.” Note that “on the basis of” does not require any specific methodology, but instead only requires there be some unspecific relationship between the generation of the disclosure information and another information (i.e., the context information). 
Similarly, the limitation of “is different for respective providing source side of service” does not recite any specific technical method for generating disclosure information. Moreover, the claim does not require the information to be different in any specific way. Therefore, the instant limitation reads on disclosure information that is different in any manner.
Applicant next argues that the features recite more than linking to a particular technological “because the user information of the independent claims includes the user identification information which is disclosed to the respective providing source side of the service and is closed to other providing source sides of the service” (applicant’s response, page 10). 
The above argument is not persuasive. The only non-abstract features referred to in the above-quoted part of applicant’s response is “which is disclosed to.” However, receiving or transmitting data over a network is a generic computer functionality. Thus, the aspect of “which is disclosed to” amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. See MPEP § 2106.05(f).
Next, applicant argues that the “generate disclosure information…” limitation cannot be performed by a mental process (applicant’s response, page 10). This argument is not persuasive, because the rejection does not assert that the entire “generate disclosure information…” limitation is a mental process; instead, the Examiner’s position is that this limitation includes a mental process, and that such mental process is not integrated into a practical application. The fact that a claim includes some elements that are not mental processes does not render the claim patent eligible under § 101 if those (and other) non-abstract elements fail to integrate elements that are mental processes into a practical application. As noted above and in the rejection below, the limitation of “which is disclosed to,” although not being a mental process, does not integrate the abstract idea into a practical application because receiving or transmitting data over a network is a generic computer functionality. 
With respect to Step 2B analysis, applicant argues that the bottom part of claim 1 (“generate disclosure information…”) does not constitute routine or conventional practice. 
The Examiner respectfully disagrees. It is noted that Step 2B analysis pertains to “whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry” (MPEP § 2106.05(d)). As noted in the rejections below, the additional elements of “which is disclosed together with” and “is disclosed to” are well-understood, routine, conventional activity, because receiving or transmitting data over a network is a generic computer functionality.
Applicant seems to be arguing that the previously cited art does not teach the entire limitation of “generate disclosure information…” and that this entire limitation is not routine or conventional for this reason. However, not every part of the “generate disclosure information” step is an “additional element.” For example, “generate disclosure information on the basis of the context information of the users included in the group” is a mental process, and not an additional element. Although Step 2B analysis may consider a “combination” of elements, such combinations of elements must nonetheless be a “combination of additional elements” (see MPEP § 2106.05(d)(I)); see also MPEP § 2106.05(I)(B)("The Court considered the additional elements as an ordered combination") (internal quotations removed). 
Thus, applicant’s arguments, which does not take into account the distinction between limitations that are part of the abstract idea and limitations that are additional elements, are not persuasive. As noted above, the additional elements are well-understood, routine, conventional activities previously known to the industry because receiving or transmitting data over a network is a generic computer functionality.
Rejections under 35 U.S.C. §§ 102 and 103
	 With respect to the rejection over Nabe, applicant argues:
nowhere does Nabe disclose "a generating unit configured to generate disclosure information, which is disclosed together with user identification information that is able to identify the plurality of users included in a group of the groups within respective providing source sides of the service and is closed to other providing source side of service and is different for respective providing source side of service, and is disclosed to a providing source side of the service on the basis of the context information of the users included in the group," as recited in independent claim. (Emphasis added.)
(Applicant’s response, page 14). 
Applicant’s arguments are not deemed to be persuasive. As set forth in the rejections below, Nabe teaches the above limitations. In regards to the newly recited limitation of “…is different for respective providing source side of service”, paragraph [0076] of Nabe teaches that the information received by the bidder (providing source side) depends on its specific bid and probability preference. Therefore, the bidders (providing source sides) receive different instances of the disclosure information, and such disclosure information furthermore differs depending on their specific bid and probability preference. The instant claim limitation merely recites “different” in broad, unspecified terms; thus, the limitation does not require the disclosure information to be different in any specific manner, and does not distinguish over Nabe.
Applicant’s response does not elaborate on why the cited portions of Nabe fail to teach limitations quoted above. It is also unclear to the Examiner as to what specific part of the quoted portion of claim 1 is allegedly absent from Nabe. Therefore, applicant’s arguments are not deemed to be persuasive in distinguishing over Nabe as applied in the rejections below.
Examiner’s Suggestions
	To advance prosecution, the Examiner suggest amending the independent claims to: (1) particularly articulate how the disclosure information is generated (instead of simply being generated “on the basis of the context information,” which, as described above, does not require the disclosure information and the context information to have any specific relationship); and (2) specify how the disclosure information differs for different providing source sides. For example, the claims could be amended to precisely claim the concepts described in the specification that use probability is different for different service providers, and that different instances of disclosure information have different respective levels of anonymization of customer information depending on the use probability. 

Claim Objections
Claims 1, 12, and 13 are objected to because of the following informalities:  
In the phrase “is different for respective providing source side of service,” should be amended to “is different for each respective providing source side of service” or another phrase that is grammatically and idiomatically proper. The term “different” describes a comparison between multiple items, but without the term “each,” the current language of “respective providing source side of service” refers to only a single item. For purposes of examination, the above phrase has been interpreted as having the meaning of the suggested revision.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
Claims 1-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea and the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
The claims have been analyzed in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance and October 2019 Patent Eligibility Guidance Update, which sets forth the following inquiries for determining eligibility.
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claim 1, for example, is directed to an apparatus that performs the following steps: “estimate use possibilities of a service for a plurality of users”; “classify the plurality of users into groups on the basis of the use possibilities and a similarity of context information for the plurality of users, and according to the service”; and “generate disclosure information, which is” “together with user identification information that is able to identify the plurality of users included in a group of the groups within respective providing source sides of the service and is different for respective providing source side of service” “on the basis of the context information of the users included in the group.” These limitations, under the broadest reasonable interpretation, cover performance of the steps in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Alternatively, the “estimate” and “classify” steps may be considered to be mathematical calculations, which fall under the “Mathematical Concepts” grouping of abstract ideas. The above analysis also applies to claims 12 and 13, which recite substantially similar features. Therefore, independent claims 1, 12, and 13 recite an abstract idea, which is a judicial exception.
Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
The judicial exception recited in these claims is not integrated into a practical application. In particular, the claims recite the additional elements that the disclosure information is “disclosed together with [the] user identification information that is…closed to other providing source side of service” and “is disclosed to a providing source side of the service.” However, this limitation merely adds insignificant extra-solution activity to the judicial exception because it amounts to no more than a transfer of information to an intended recipient. Note that the limitation of “is closed to other providing source side of service” merely specifies that certain parties do not receive the information. As the claim does not describe any further details on selective disclosure of information, this limitation is considered to part of the general activity of disclosing information, which is insignificant extra-solution activity. Alternatively, the foregoing limitation does no more than generally link the use of a judicial exception to a particular technological environment or field of use (e.g., a networked environment enabling transmission of information from one point to another). 
The claims also recite the following features pertaining to computer components: “one or more processors…to function as…an estimating unit…; a classifying unit; and…a generating unit”, and “one or more memories having instructions” (claim 1 and 13); “executed by an information processing apparatus” (claim 12), and “non-transitory computer-readable storage medium for allowing a computer to function as each unit” (claim 13). However, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component. An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application. Therefore, independent claims 1, 12, and 13 are directed to a judicial exception.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 1, 12, and 13 do not include additional elements that are sufficient for the claims to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the limitation of “disclosed together with [the] user identification information that is…closed to other providing source side of service” and “is disclosed to a providing source side of the service” do no more than generally link the use of a judicial exception to a particular technological environment or field of use or constitute insignificant extra-solution activity. Furthermore, receiving or transmitting data over a network is considered to be a well‐understood, routine, and conventional functions, in accordance with various court decisions discussed in MPEP § 2106.05(d)(II) (“Receiving or transmitting data over a network”). 
Other additional elements recited in claims 1, 12, and 13 amount to no more than mere instructions to apply the judicial exception using a generic computer component, as discussed above. 
The remaining dependent claims 2-11, which depend from claim 1, do not recite additional elements, whether considered individually or in combination, that are sufficient to integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. 
For example, the limitation of “acquire the context information of the user” in claim 2 is considered to be extra-solution activity that does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.
The remaining limitations in the dependent claims recite further operations of the estimating unit (claim 2), classifying unit (claims 3-10), or generating unit (claim 11). However, these operations of estimating (claim 2), dividing the plurality of users into layers (claim 3), classifies the plurality of users (claim 4), setting the use possibility and classifying the plurality of users (claim 5), approximating and classifying (claim 6), classifying (claim 7), determining (claim 8), moving users between groups (claim 10), and generating information (claim 11) are mental processes or mathematical algorithms. Similarly, the further limitations of claim 9 merely further define the abstract idea set forth in the parent claims. Therefore, these limitations of the dependent claims do not include any additional elements, much less additional limitations that are sufficient to integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. 
Therefore, claims 1-13 are directed to a judicial exception and do not recite additional elements, whether considered individually or in combination, that are sufficient to integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. Therefore, claims 1-13 are not patent eligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 12-13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Nabe et al. (US 2002/0194050 A1) (“Nabe”).
As to claim 1, Nabe teaches an information processing apparatus comprising:
one or more processors; [[0033]: “FIG. 2 is a block diagram of a network based system 22. System 22 includes server sub-system 12” (i.e., a computer such as a network-based system or server)] and 
one or more memories having instructions stored thereon that, when executed by the one or more processors, [[0007], [0033]: “computer-readable medium”] cause the information processing apparatus to function as: 
an estimating unit configured to estimate use possibilities of a service for a plurality of users; [[0076]: “calculate for each customer a probability that a customer will respond and make a purchase decision”; the customers correspond to the “users” of the instant claim; purchases made by customers may be from a dealer (corresponding to the “service” of the instant claim), examples of which include loan providers (see abstract) and retailers (see [0080]).]
a classifying unit configured to classify a plurality of users into groups [[0076]: “clustered customer groups”; see also [0069]] on the basis the use possibilities and a similarity of context information for the plurality of users, and according to the service [[0037]: “cluster identified high probability customers into groups”; [0069]: “customer characteristics are clustered.” That is, customers that have a similar use possibility (high probability) and are clustered (grouped) based on customer characteristics ([0068]-[0069] and [0086]), which corresponds to “context information.” As to customer characteristics (context information) [0068] discloses examples such as “customer characteristics, including, but not limited to, age of current auto, earnings, probable loan period, payment history, percent of current auto that was financed, and current installment payments, to predict a buying period and propensity to purchase for each customer.” The limitation of “according to the service” is met because the clustering is based on the aforementioned probabilities of using a service.]; and
a generating unit configured to generate disclosure information, which is disclosed [Abstract: “generating a potential customer list, and providing the potential customer list to one or more dealers”; [0076]: dealers may bid on (and thus receive customer lists of) groups of customers belonging to a particular cluster; see [0071]: “web-based, dealers or other industries are given access to system, for example, via the internet, to access customer leads.”] together with user identification information that is able to identify the plurality of users included in a group of the groups within respective providing source sides of the service [Nabe, [0075], teaches that dealers receive “customer information” that enable them to market to the prospective customers. Nabe, [0097] further teaches that “customer information includes name, address.” Therefore, Nabe teaches that the disclosure information is disclosed together with user identification information of users included in a group. The Examiner notes that “within respective providing source sides” is interpreted to cover the meaning that the respective providing source side is able to use the user identification information to identify the plurality of users included in one of the groups. That is, identification information is capable of identification when within the possession of the respective providing source sides. This interpretation is in view of applicant’s remark on page 11 of the response that “the user identification information is identifiable within the respective providing source sides.”] and is closed to other providing source side of service [Nabe teaches the instant limitation since Nabe teaches that only parties that purchase the customer lists through actions receive the customer information. The instant claim only requires the “other providing source side” to be a side that is other than the “respective providing source sides of the service.” Therefore, any service provider in Nabe that does not receive the customer information, such as a service provide that does not have access to the customer leads (as described in [0071]), may correspond to the “other providing source side.”] and is different for respective providing source side of service [[0076]: “Dealer 206 participants can bid on each customer one by one or they can bid on a group of customers who belong to a particular cluster. Dealer participants have capability to set a range of probability of response…they are interested in and bid on prospective customers who fall within that range…” This part of the reference teaches that the information received by the bidder (providing source side) depends on its specific bid and probability preference. Therefore, different bidders (providing source sides) receive different instances of the disclosure information, and such instances of disclosure information further differ from each other (in regards to customer information) depending on the bidders’ specific bid and probability preference. The Examiner notes that the instant claim limitation does not require the disclosure information to be different in any specific manner. Thus, the instant limitation is taught by Nabe.] and is disclosed to a providing source side of the service, on the basis of the context information of the users included in the group [[0076]: dealers may bid on (and thus receive customer lists of) groups of customers belonging to a particular cluster; see [0071]: “web-based, dealers or other industries are given access to system, for example, via the internet, to access customer leads.” The limitation of “on the basis of” is met because the customers were grouped based on customer characteristics.]  

As to claim 2, Nabe teaches the information processing apparatus according to claim 1, wherein the instructions, when executed by the one or more processors, further cause the information processing apparatus to function as an acquiring unit configured to acquire the context information of the users [[0049]: “The probability calculations are made based upon stored customer information, for example, payment histories, within database 18”; See also Nabe, FIG. 7, which shows that modeling system 22 acquires context information from database 120 (corresponding to database 18 of FIG. 1; as stated in [0067]), in which customer characteristics are stored (Nabe, [0068]: “Data gathered in database 120 comes from multiple sources, for example, Internet, legacy data, fax, phone and cell phone.”).], and
wherein the estimating unit estimates the use possibility of the service for each user of the plurality of users on the basis of the context information [Nabe, [0068]: “Propensity and timing models 122” (which output a use possibility) “use customer characteristics…”; see also Nabe, [0005]: propensity model based on selected customer characteristics].

As to claim 12, this claim is directed to an information processing method which is executed by an information processing apparatus, comprising steps that are the same or substantially the same as the operations recited in claim 1. Therefore, the rejection made to claim 1 is applied to claim 12.  

As to claim 13, this claim is directed to a non-transitory computer-readable storage medium storing a program for allowing a computer to function as each unit of an information processing apparatus whose functionalities are the same or substantially the same as those recited in claim 1. Therefore, the rejection made to claim 1 is applied to claim 13. Additionally, Nabe teaches a non-transitory computer-readable storage medium [[0007], [0033]: computer-readable medium].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Nabe in view of Eskandari (US 2004/0073520 A1).
As to claim 3, Nabe teaches the information processing apparatus according to claim 1, as set forth in the rejection of claim 1, above, wherein the classifying unit divides the plurality of users into layers on the basis of the similarity of the use possibilities [Nabe, FIG. 4: propensity model 122 is used to sort a plurality of customers into deciles (layers)] and classifies the plurality of users into groups [Nabe, FIG. 4: top k deciles are clustered, as described in [0037] and [0069]]. 
However, Nabe does not teach that this classification process is “for each of the divided layers on the basis of a similarity of the context information of the plurality of users” as recited in the instant claim.
Eskandari, in an analogous art, teaches “…for each of the divided layers on the basis of a similarity of the context information of the plurality of users.” Eskandari pertains to customer/user analysis for business applications (Abstract, [0003]) and is in the same field of endeavor. In particular, Eskandari teaches dividing a plurality of users into categories (layers) on the basis of a “predetermined category definition” (Abstract; [0091]), and classifying the plurality of users into groups for each of the divided layer on the basis of a similarity of the context information of the plurality of users. See FIG. 7, steps 750 and 760, teaching that for each selected customer category, customers in the category are clustered based on common characteristics.]. 
Eskandari teaches that its two-stage categorization process obtains homogenous groups of customers ([0087]-[0089]). Specifically, the groups of customers are homogenous with respect to satisfaction of the predetermined category definitions ([0089]). Although the predetermined category definitions in exemplary embodiments in Eskandari pertain to likelihood of churn, one of ordinary skill would have recognized that the method in Eskandari may be applied to Nabe’s related concept of purchase propensity. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nabe with the teachings of Eskandari by modifying Nabe such that the plurality of users are classified into groups “for each of the divided layers on the basis of a similarity of the context information of the plurality of users.” One of ordinary skill in the art would have been motivated to obtain a homogenous group of customers, as suggested by Eskandari. 
Furthermore, the instant claim would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a combination of prior art elements according to known methods to yield predictable results, because the two-stage categorization process in Eskandari would perform the same function in the combination of references as it did separately, and the results of the combination of the references were predictable.

2.	Claims 4-5 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Nabe and Eskandari, and further in view of JP 2004-203531A (abstract and machine translation). 
As to claim 4, the combination of Nabe and Eskandari teaches the information processing apparatus according to claim 3, as set forth in the rejection of claim 3, above, wherein when the plurality of users are classified into the groups, the classifying unit classifies the plurality of users into the groups [as set forth in the rejection of claim 3, above].
Nabe further teaches providing dealers with “high probability customers” (paragraph [0037]), which may be a range of probabilities defined by a threshold (paragraph [0076]: 90 percent or higher), which is analogous to a “set request probability.” 
However, the combination of references does not teach the limitation of “the use possibility of the group,” and thus does not teach the limitation of “…so that the use possibilities of the groups are equal to or larger than a set request probability.”
JP 2004-203531A, in an analogous art, teaches “…so that the respective possibilities of the groups are equal to or larger than a set request probability.” JP 2004-203531A relates to methods for analyzing customers for business applications, particularly for the management of inventory (Abstract). In particular, JP 2004-203531A teaches the computation of the probability that at least one user in a set of customers purchases a product ([0059]-[0068], and [0068]: for example, the probability of 51% in [0068], which is computed from 1–Y(0) for the values of Y in paragraph [0067], is the probability that one or more customers purchase a product). This probability corresponds to a use possibility of a group, as recited in the instant claim. Furthermore, one of ordinary skill in the art would have recognized that the above teachings of JP 2004-203531A would be applicable to the respective use possibilities of a plurality of groups.
JP 2004-203531A teaches that the probability that at least one user in a set of customers purchases a product is for purposes of managing the stock of a commodity. Specifically, it may be used to determine inventory requirements because it measures the probability of running out of stock when there is no stock ([0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nabe, Eskandari, and JP 2004-203531A, by modifying the classifying unit the combination of Nabe and Eskandari so that when the plurality of users are classified into the groups, the classifying unit classifies the plurality of users into the groups “so that respective use possibilities of the groups are equal to or larger than a set request probability.” One of ordinary skill in the art would have been motivated to provide groups of customers based on a use possibility of the group, because this parameter is relevant to determine inventory requirements, as taught by JP 2004-203531A. 
Alternatively or additionally, one of ordinary skill in the art would have been motivated to provide groups each having a use possibility equal to or larger than a set request probability, on the basis that Nabe teaches that dealers are interested in customers that satisfy a threshold based on purchase probability and “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here, because JP 2004-203531A teaches that the “use possibility of the group” is a result-effective variable, one would have been motivated to find an optimum or workable value as a set request probability and provide groups having a use possibility equal to or larger than a set request probability.

As to claim 5, the combination of Nabe, Eskandari, and JP 2004-203531A teaches the information processing apparatus according to claim 4, wherein the classifying unit sets the use possibility of each group to a probability at which at least one of the users included in each group uses the service [JP 2004-203531A, [0059]-[0068], and [0068], as explained in the rejection of claim 4], and classifies the plurality of users into the groups so that the use possibilities of the groups are equal to or larger than a set request probability [taught by the combination of references, as set forth in the rejection of claim 4.].

As to claim 8, the combination of Nabe, Eskandari, and JP 2004-203531A teaches the information processing apparatus according to claim 4, as set forth in the rejection of claim 4, above. 
JP 2004-203531A further teaches that the “use possibility of the group” is dependent on the number of customers (see [0061]-[0053]). The larger the number of customers, the lower the “Y(0)” probability, and hence the higher the use possibility of the group (which is 1 – Y(0)). Therefore, the number of customers is known to be a result-effective variable upon which the “use possibility of the group” depends. 
Because it would have been obvious to classify the plurality of users into the groups so that the use possibility of the group is equal to or larger than a set request probability (for the reasons set forth in the rejection of claim 4, above) it would also have been obvious to have further modified combination of Nabe, Eskandari, and JP 2004-203531A such that the classifying unit determines, for each of the groups, a size of the respective group on the basis of the respective use possibility of the group, and classifies the plurality of users into the groups on the basis of the similarity of the context information in accordance with the determined group sizes respectively determined for the groups. One of ordinary skill in the art would have had motivation to optimize a result-effective variable such as the size of the group in order to achieve a certain “use possibility of the group.” See MPEP § 2144.05(II) (“the presence of a known result-effective variable would be one…motivation for a person of ordinary skill in the art to experiment to reach [a] workable product or process.). Furthermore, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

3.	Claim 6 is rejected under 35 U.S.C. § 103 as being unpatentable over Nabe in view of Eskandari and JP 2004-203531A (abstract and machine translation), and further in view of “Linearization” (Johns Hopkins University, Fall 2006, Handout Number 1 (June 7, 2010 archived copy)) (hereinafter the “JHU reference”) and “Linear Approximation of a Complicated Exponential” (MIT OpenCourseWare, 2010) (hereinafter the “MIT reference”).
As to claim 6, the combination of Nabe, Eskandari, and JP 2004-203531A teaches the information processing apparatus according to claim 4, wherein the classifying unit…classifies the plurality of users into the groups so that the use possibility of the group is equal to or larger than a set request probability [as set forth in the rejection of claim 4, above]. 
The combination of references does not explicitly teach “the classifying unit approximates the use possibility of each group by a sum of the use possibilities of the plurality of users included in each group.” 
However, the limitation in question is merely the linear approximation for the probability of at least one occurrence. Linear approximation is well known in the art, as discussed below.  
The JHU reference, in an analogous art, teaches the linear approximation technique. In particular, the JHU reference teaches the linear approximation technique represented by equation (5) in this reference, which is linear approximation using the first-order Taylor series for a multivariable function. For example, using the expression Y(0) = (1-Z1) × (1- Z2) in paragraph [0061] of JP 2004-203531A, the expression 1 – (1-Z1) × (1- Z2) would be approximated as Z1 + Z2 under equation (5) in the JHU reference, by using c = 0 and d = 0 as the approximation point in equation (5). Note that linear approximation at zero is further addressed below with respect to the MIT reference.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nabe, Eskandari, and JP 2004-203531A such that the classifying unit approximates the use possibility of the group using a linear approximation technique, as taught by the JHU reference, in order to use an approximation that simplifies an original function. 
The MIT reference, in an analogous art, teaches that linear approximation at zero is well-known [Example 3: “Find the linear approximation…near x = 0”]. In this reference, the formula (1 + x)r ≈ 1 + rx can be equivalently rewritten as 1 – (1 – p)n  ≈ np. The left-hand side of 1 – (1 – p)n  ≈ np corresponds to the formula in FIG. 4C of the instant application when all users have the same use probability, in which case the right-hand side is the approximation by the sum of the use probabilities. While the MIT reference exemplifies linear approximation centered at zero for a function of one variable, it is readily understood by one of ordinary skill in the art that the technique is applicable to functions of multiple variables. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further incorporated, into the combination of Nabe, Eskandari, JP 2004-203531A, and the JHU reference, the technique of performing linear approximation at zero, as taught by the MIT reference, thereby resulting in the limitation of “the classifying unit approximates the use possibility of each group by a sum of the use possibilities of the plurality of users included in each group” as explained above. One of ordinary skill in the art would have been motivated to use a linear approximation centered at zero in order to use an approximation that simplifies an original function. The Examiner notes that it is readily apparent to one of ordinary skill in the art that approximation techniques increase computational speed and efficiency, because the purpose of an approximation is to simplify calculations. 
It is noted that the JHU reference and the MIT reference are analogous art because they pertain to common mathematical principles, which are relevant to the problem of the invention.

4.	Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Nabe in view and Eskandari, and further in view of Lin et al. (US 2007/0239553 A1) (“Lin”).
As to claim 7, the combination of Nabe and Eskandari teaches the information processing apparatus according to claim 3, as set forth in the rejection of claim 3, above, wherein the classifying unit classifies the plurality of users into the groups on the basis of the similarity of the context information [as addressed in the rejection of claim 3]. However, the combination of references does not teach the further limitation of “in accordance with a size of each group set for each of the layers.”
Lin, in the same field of endeavor, teaches “…in accordance with a size of each group set for each of the layers.” Lin pertains to methods for analyzing customers/users for business applications that involves sorting users into clusters (Abstract, [0001]). In particular, Lin teaches “wherein the classifying unit classifies the plurality of users into the groups on the basis of the similarity of the context information in accordance with a size of each group set for each of the layers” [[0036]: the number of users and/or the size of the clusters may be variable, and may be set based on the number of total users to be clustered in order to obtain balance accuracy and computational resources]. It is noted that the claim language of “a size of the group set for each of the layers” does not recite a particular relation between the sizes and the layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of the references by modifying the combination of Nabe and Eskandari so that the classifying unit classifies the plurality of users into the groups on the basis of the similarity of the context information “in accordance with a size of each group set for each of the layers,” in order to balance accuracy and computational resources, as suggested by Lin. 

5.	Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Nabe in view of Eskandari and further in view of Huang et al. (US 2013/0198188 A1) (“Huang”). 
As to claim 9, the combination of Nabe and Eskandari teaches the information processing apparatus according to claim 3, as set forth in the rejection of claim 3, above. However, the combination of references does not teach the further limitations recited in claim 9.
Huang, in the same field of endeavor, teaches “wherein when the plurality of users are classified into the groups, if an error of one group is larger than a set error of the layer to which the one group belongs among set errors which were set for the respective layers, the classifying unit moves the users included in the one group to another group.” Huang pertains to analysis and anonymization of users/customers for business applications (Abstract, [0001]-[0003]). 
In particular, Huang teaches an anonymization technique wherein when the plurality of users are classified into the groups, if an error of one group is larger than a set error [[0083]: “maximum error”] of the layer to which the group belongs among set errors which were set for the respective layers, the classifying unit moves the users included in the one group to another group [FIG. 9, steps 930, 935, 940, 445, and 950; [0094]-[0097]: users are moved from one group to another group in order to reduce error (see [0095] particularly). The destination group may be a group of one user (see [0096]) or a group being grown in step 945 (see [0097], teaching that users are added from the complement group). The partitioning (grouping) process may continue until the “maximum error” is satisfied.]. It is noted that the limitation “among set errors which were set for the respective layers” does not require different layers to have different set errors. The maximum error of Huang, which would be applicable to all layers in the combination of references, reads on the “set error” of the instant claim.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nabe and Eskandari with the further teachings of Huang by modifying the classifying unit so that “when the plurality of users are classified into the groups, if an error of one group is larger than a set error of the layer to which the one group belongs among set errors which were set for the respective layers, the classifying unit moves the users included in the one group to another group.” One of ordinary skill in the art would have been motivated to reduce error of clusters, as suggested by Huang, particularly to reduce dissimilarity between members of a proposed group (see Huang, [0084]). 

6.	Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Nabe in view of Eskandari and Huang, and further in view of Ito et al. (US 2014/0201847 A1) (“Ito”) and Ukil (US 2015/0269391 A1). 
As to claim 10, the combination of Nabe, Eskandari, and Huang teaches the information processing apparatus according to claim 9, wherein when an error of the one group is larger than the set error of the layer, the classifying unit moves the users included in the one group to a group [these limitations appear in claim 9 and are addressed in the rejection of claim 9, above].
The combination of references does not teach that the destination group is a group “in which a use possibility interval is smaller than a use possibility interval of the layer” as recited in claim 10.
Ito, in an analogous art, teaches moving users from a group with a low privacy level to a group with a higher privacy level. Ito generally pertains to anonymization of users (abstract) and teaches a method of modifying groupings of users (FIG. 10; see [0139]) such that when groups are modified, users requiring a lower level of privacy (e.g., a low “k” in the context of k-anonymity) may be moved into groups that include users requiring a higher level of privacy (e.g., a high “k”). For example, user No. 7 in FIG. 15, who has an anonymization level (k) of 2, is moved into a group whose anonymization level is 4, as shown in FIG. 15 (showing that user No. 7 is now part of the first group). Ito teaches that moving users to a group having a higher level of privacy (a higher k) obtains the benefit that all groups satisfy a requisite anonymous level ([0167]). Ito also teaches that in general, the anonymous level (privacy level) may be adaptively set for different groups of users. See FIG. 19 (step S32) and [0174]-[0175]. It is noted that while some embodiments of Ito discuss a particular method of setting the privacy level, the embodiments discussed in [0174]-[0175] is not so limited.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nabe, Eskandari, and Huang by moving users from an original group to a destination group with higher privacy level, such that both groups satisfy a requisite anonymous level as suggested by Ito.
Ukil, in an analogous art, suggests that privacy level should be determined based on use possibility and the limitation of “…a group in which a use possibility interval includes a user possibility that is lower than a use possibility included in a use possibility interval of the layer” when its teachings are applied to the context of the above combination of references. Ukil generally pertains to anonymization of users (abstract) for services ([0002]). Therefore, Ukil is in the field of customer analytics and is analogous for at least the reason of being in the same field of endeavor as the claimed invention. 
In particular, Ukil teaches that there should be a tradeoff “between privacy of private data and utility of third parties” ([0010]) and that privacy level should be determined based on utility. For example, in the model described in paragraphs [0060]-[0063], the utility requirement is represented as µu. According to equation 3 in the above cited parts of Ukil, in a general case that is not utility or privacy biased, the lower the µu for a given privacy requirement, the higher the value of δopt (corresponding to higher privacy protection, see [0060]). Therefore, it is understood from Ukil that privacy and utility may be balanced with one another such that the higher the utility, the greater that anonymization can be weakened; similarly, when the utility is low, privacy may be preserved at a higher degree. See also Ukil, abstract and paragraphs [0018] and [0028]-[0029].
Primary reference Nabe teaches that lists of high probability customers are useful to dealers (see Nabe, [0028]-[0029]). Therefore, Nabe teaches that use probability is positively correlated with utility, such that the higher the use probability of customers in a customer list, the higher the utility of the customer list; similarly, the lower the use probability, the lower the utility. 
Given that Nabe teaches that low use probability corresponds to low utility, when the teachings of Ukil that privacy may be high when utility is low are considered in the context of Nabe, Ukil suggests that a high privacy level should correlate with a low use possibility. Accordingly, one of ordinary skill in the art would understand that privacy level can be determined based on use possibility.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nabe, Eskandari, Huang, and Ito by setting privacy level based on use possibility, and moving the users including in the one group to “a group in which a use possibility interval includes a user possibility that is lower than a use possibility included in a use possibility interval of the layer.” The motivation would have been to achieve an optimal balance between privacy and utility, as suggested by Ukil, and to implement a method of moving users to a group of sufficient privacy that utilizes use possibility as a basis for determining privacy, as suggested by Ukil as discussed above. That is, the references suggest that by moving a user to a group of low use possibility, and by setting the privacy of a group based on the group’s use possibility interval, then both the original and destination groups would satisfy a requisite anonymous level. 

7.	Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Nabe in view of Eskandari, and JP 2004-203531A (abstract and machine translation), and further in view of Ukil.
As to claim 11, the combination of Nabe, Eskandari, and JP 2004-203531A teaches the information processing apparatus according to claim 4, as set forth in the rejection of claim 4, wherein, for each of the groups, the generating unit generates, on the basis of the context information of the users included in the group, the disclosure information [as set forth in the rejection of claim 1]. 
Nabe also teaches that lists of high probability customers are useful to dealers (see Nabe, [0028]-[0029]). Therefore, Nabe teaches that the higher the use probability of customers in a customer list, the higher the utility of the customer list.
However, the above combination of references does not teach the limitation of “in which the higher the use possibility of the group is, the more an anonymization is weakened for each of the groups” further recited in claim 11.
 Ukil, in the same field of endeavor, suggests “…in which the higher the use possibility of the group is, the more an anonymization is weakened for each of the groups.” Ukil pertains to analysis of customers/users and anonymization (abstract, [0002]), and discloses a method for balancing privacy and utility in which the higher the utility, the more an anonymization is weakened for each of the groups on the basis of the context information of the users included in the group [[0029]: In a situation that is more utility biased, the amount of anonymization may be less (e.g., “the perturbation required to the private data may be less”). See also [0028]: “For example, applications such as disaster management or other emergency type services are considered to be not sharing the private data of users and therefore, can be shared with private data with least amount of perturbation to maximize utility.” See also [0018].] Ukil teaches that its method provides an “optimal trade off point between privacy of a private data and utility of a utility application” (Ukil, Abstract). 
Since Nabe teaches that the higher the use probability of customers in a customer list, the higher the utility of the customer list, when teachings of Ukil are considered in the context of Nabe, Ukil suggests that the higher the use possibility of the group is, the more an anonymization should weakened for each of the groups.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Nabe, Eskandari, and JP 2004-203531A with the further teachings of Ukil such that the generating unit generates the disclosure information “in which the higher the use possibility of the group is, the more an anonymization is weakened for each of the groups,” in order to implement an optimal trade off point between privacy of a private data and utility of a utility application, as suggested by Ukil. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art evidences the state of the art.
US20050177449A1 teaches segmentation of potential customers to improve the success of various commercial efforts.
US20160321721A1 teaches providing anonymized customer data. 
US20140358638A1 teaches identifying customer leads based on customer profiles.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        



/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124